Citation Nr: 0634535	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from December 1977 to 
December 1981 and from October 1982 to October 1998.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an adverse rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

At his hearing before the Board in June 2006 and thereafter, 
the veteran submitted audiometric test results from his 
employer.  He testified, and submitted a statement from his 
wife, to the effect that he has difficulty hearing 
conversations.  The test results from his employer do not 
include speech discrimination testing.  Hence, they do not 
meet the requirements for use in rating the veteran's 
service-connected hearing loss.  38 C.F.R. § 4.85(a) (2006).  
His most recent VA testing was performed in May 2003 and has 
speech discrimination scores of 100 percent bilaterally.  

As the veteran has presented evidence that his hearing may 
have worsened since his last VA examination, he should be 
scheduled for another examination.  VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green  
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer  
v. Gober, 10 Vet. App. 400 (1997).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an examination 
to determine the current nature and extent 
of his hearing loss disability.  The 
claims folder should be available to the 
examiner.  All appropriate testing should 
be conducted.

2.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



